


Exhibit 10.7

 

AMENDMENT

TO

THE TRAVELERS COMPANIES, INC.

 AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

The Travelers Companies, Inc. Amended and Restated 2004 Stock Incentive Plan
(the “Plan”) is amended effective February 5, 2013 by adding a new Section 7.5
as follows:

 

7.5                               Automatic Exercise in Certain Circumstances. 
Notwithstanding Sections 7.3 and 7.4 of the Plan, to the extent that any portion
of a vested and exercisable stock option remains unexercised as of the close of
business on the expiration date of the stock option (either the originally
scheduled expiration date or such earlier date on which the stock option would
otherwise expire pursuant to the applicable Award documents in connection with a
termination of employment other than due to gross misconduct or cause) (the
“Automatic Exercise Date”), the entire vested and exercisable portion of such
stock option will be exercised on the Automatic Exercise Date without any
further action by the Participant to whom the stock option was granted (or the
person or persons to whom the stock option may have been transferred in
accordance with Section 15 of the Plan and any applicable Award documents), but
only if (i) the Fair Market Value (determined for purposes of this Section 7.5
in accordance with clause (ii) of the definition of the term) per share of
Common Stock on the Automatic Exercise Date is at least $0.01 greater than the
per share exercise price of the stock option, and (ii) no option exercise
suspension permitted or required under the Plan and applicable Award documents
is then in effect.  The aggregate exercise price for any option exercise under
this Section 7.5 and any related withholding taxes will be paid by the Company
retaining from the total number of shares of Common Stock as to which the stock
option is being exercised a number of shares having an aggregate Fair Market
Value as of the Automatic Exercise Date equal to the amount of such aggregate
exercise price plus the applicable withholding taxes.  Consistent with
Section 26 of the Plan, the Committee shall have the authority to limit or
modify the applicability of this provision to Participants who are foreign
nationals or employed outside of the United States, or both.  Because the
responsibility for exercising a stock option rests with the Participant, and
because the exercise procedure described in this Section 7.5 is provided only as
a convenience to Participants, neither the Committee, the Company nor any of its
directors, officers, employees or agents shall incur any liability to any
Participant if a stock option expires unexercised because an exercise pursuant
to this Section 7.5 fails to occur for any reason.

 

--------------------------------------------------------------------------------
